Per Curiam.
We adopt the findings, conclusions, and recommendation of the board. Respondent’s ten-year delay in processing his client’s claim against insurance companies which were ready to pay with proper releases clearly violates the Disciplinary Rules, as found by the board. We are not moved by respondent’s problems with his law partner, which began four years after he undertook to represent his client, a period of time within which the matter should have been resolved. Respondent is hereby suspended from the practice of law *131for eighteen months, with the final twelve months stayed, and respondent will be on probation during that period. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., not participating.